United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-2130
                                   ___________

Carolyn Miles,                          *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas.
University of Arkansas System,          *
                                        *     [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                             Submitted: October 6, 2009
                                Filed: October 8, 2009
                                 ___________

Before BYE, BOWMAN, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Carolyn Miles appeals the District Court’s1 adverse grant of summary judgment
in her employment-discrimination suit. After de novo review, see Johnson v. Blaukat,
453 F.3d 1108, 1112 (8th Cir. 2006), we conclude that summary judgment was proper
for the reasons stated by the District Court. Accordingly, we affirm. See 8th Cir. R.
47B.




      1
        The Honorable William R. Wilson, United States District Judge for the Eastern
District of Arkansas.